UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
WILLIAM MICHAEL HAMMETT, Jr.,           )
                                        )
            Petitioner,                 )
                                        )
       v.                               )     Civil Action No. 10-442 (JDB)
                                        )
U.S. PAROLE COMMISSION et al.,          )
                                        )
            Respondents.                )
_______________________________________)



                                  MEMORANDUM OPINION

       Petitioner William Michael Hammett, Jr. has paid the filing fee and filed a pro se petition

for a writ of habeas corpus. The petition will be dismissed sua sponte.

       Hammett is currently confined in the District of Columbia Jail, having been detained on a

parole violator warrant issued by the United States Parole Commission. See Pet. at 1-2.

Hammett’s sole argument in support of his petition is that the supervised release statute, D.C.

Code § 24-403.01, which authorizes the Parole Commission to issue violator warrants, “violates

the separation of powers doctrine in that the provision gives the U.S. Parole Commission the

same power as is vested in the courts. Such usurpation of power is forbidden by the Constitution

of the United States of America . . . .” Pet. at 2, ¶ 1. Hammett asks that the statute be “recalled”

and that he “be released immediately.” Id. at 5.

       This argument, and similar separation of powers arguments, have been raised often and

rejected each time. In Montgomery v. U.S. Parole Commission, Civil Action No. 06-2113

(CKK) 2007 WL 1232190, (D.D.C. April 26, 2007), the petitioner argued that he should be
granted habeas relief because the Parole Commission is not an Article III court, yet exercises

judicial power, in violation of the separation of powers doctrine. See id., 2007 WL 1232190, *2.

The court rejected that argument, explaining that

       [t]he Parole Commission has no authority to impose a prison sentence upon
       conviction of a crime; this authority rests with the Superior Court of the District of
       Columbia. See D.C.Code § 11-923(b) (2006) (granting jurisdiction to Superior
       Court over any criminal case under District of Columbia law). The [U.S.] Parole
       Commission has full authority to grant, deny, or revoke a District of Columbia
       offender's parole, and to impose or modify conditions upon an order of parole.
       See D.C. Code § 24-131(a)(2006). If a parolee allegedly has violated conditions
       of his release, the Parole Commission is authorized to “[i]ssue a warrant for the
       apprehension and return of the offender to custody.” 28 C.F.R. § 2.98(a)(2)
       (2006). Among the available sanctions for a parolee's violation of conditions of
       his release is his return to custody. See 28 C.F.R. § 2.20. The Parole Commission
       does not exercise a judicial function and its decisions do not violate the separation
       of powers. Geraghty v. U.S. Parole Comm'n, 719 F.2d 1199, 1211-12 (3rd Cir.
       1983); Artez v. Mulcrone, 673 F.2d 1169, 1170 (10th Cir.1982); Page v. U.S.
       Parole Comm'n, 651 F.2d 1083, 1085 (5th Cir.1981); Morrison v. U.S. Parole
       Comm'n, No. 04-2192, 2006 WL 1102805, at *2 (D.D.C. Apr.26, 2006).

Montgomery, 2007 WL 1232190, * 2. Another judge of this court has further explained:

       The [U.S.] Parole Commission has had jurisdiction over parole matters of District
       of Columbia felons since August 1998. D.C. Code § 24-1231 (now § 24-131); see
       Franklin v. District of Columbia, 163 F.3d 625, 632 (D.C. Cir. 1998). It is
       empowered to grant, deny, or revoke a District of Columbia offender's parole and
       to impose or modify his parole conditions. D.C. Code § 24-131(a). As the duly
       authorized paroling authority, the Commission does not usurp a judicial function
       when, as here, it acts “pursuant to the parole laws and regulations of the District
       of Columbia.” D.C. Code § 24-131(c). This is so because “parole revocation is
       not the continuation of a criminal trial but a separate administrative
       proceeding”. . . pertaining to the execution of an imposed sentence.

Thompson v. District of Columbia Dep’t of Corrections, 511 F. Supp. 2d 111, 114 (D.D.C. 2007)

(quoting Maddox v. Elzie, 238 F.3d 437, 445 (D.C. Cir. 2001)); see also Leach v.U.S. Parole

Comm’n, 552 F. Supp. 2d 250, 251 (D.D.C. 2007) (same); accord Taylor v. Norton, Civil Action

No. 05-1634 (EGS), 2006 WL 1071517, *1-2 (D.D.C. Apr. 21, 2006).


                                               -2-
       As the law is settled with respect to the sole issue the petitioner raises, there is no need to

litigate it again. Accordingly, the petition for habeas relief will be dismissed. A separate order

accompanies this memorandum opinion.


                                                              /s/
                                                      JOHN D. BATES
Date: April 2, 2010                                   United States District Judge




                                                -3-